DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jingyuan Huang (Reg. #74,962) on 4/18/2022.
Please amend claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 as follows:

(Currently Amended) A method of wireless communication,
	obtaining N groups of spread data by multiplying N groups of data with N spreading codes;
	combining the N groups of spread data into a data sequence;
	modulating the data sequence onto [[2K]] 2×K subcarriers; and
	transmitting the modulated data sequence,
	wherein an individual spreading code of the N spreading codes comprises [[2K]] 2×K elements organized as a sequence of K pairs, wherein the pairs comply with at least one of (1) two elements in a pair have a 180-degree phase difference or (2) corresponding elements in neighboring pairs have a 180-degree phase difference, and
	wherein N and K are integers greater than 1 and N < [[2K]] 2×K.

2.	(Currently Amended) The method of claim 1, further comprising:
	selecting the N spreading codes from [[2K]] 2×K spreading codes that are orthogonal to each other, wherein the N spreading codes comprise one spreading code that complies with: two elements in every pair have a 180-degree phase difference.

4.	(Currently Amended) The method of claim 1, wherein centers of the [[2K]] 2×K subcarriers are separated by an equal distance in frequency domain, wherein the equal distance in frequency domain is equivalent to a frequency-domain spacing of m subcarriers, m ≥ 1.  

6.	(Currently Amended) A method of wireless communication, comprising:
	receiving a data sequence modulated on [[2K]] 2×K subcarriers, wherein the data sequence is generated by combining N groups spread data, the N groups of spread data obtained by multiplying N groups of data with N spreading codes; and
	demodulating the data sequence based on the N spreading codes to obtain the N groups of the data,
	wherein an individual spreading code of the N spreading codes comprises [[2K]] 2×K elements organized as a sequence of K pairs, wherein the pairs comply with at least one of (1) two elements in a pair have a 180-degree phase difference or (2) corresponding elements in neighboring pairs have a 180-degree phase difference, and
	wherein N and K are integers greater than 1 and N < [[2K]] 2×K.

7.	(Currently Amended) The method of claim 6, wherein the N spreading codes are selected from [[2K]] 2×K spreading codes that are orthogonal to each other, and wherein the N spreading codes comprise one spreading code that complies with: two elements in every pair have a 180-degree phase difference.

9.	(Currently Amended) The method of claim 6, wherein centers of the [[2K]] 2×K subcarriers are separated by an equal distance in frequency domain, wherein the equal distance in frequency domain is equivalent to a frequency-domain spacing of m subcarriers, m ≥ 1.  

11.	(Currently Amended) An apparatus for wireless communication, comprising:
	a processor; and
	a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
	obtain N groups of spread data by multiplying N groups of data with N spreading codes;
	combine the N groups of spread data into a data sequence;
	modulate the data sequence onto [[2K]] 2×K subcarriers; and
	transmit the modulated data sequence,
	wherein an individual spreading code of the N spreading codes comprises [[2K]] 2×K elements organized as a sequence of K pairs, wherein the pairs comply with at least one of (1) two elements in a pair have a 180-degree phase difference or (2) corresponding elements in neighboring pairs have a 180-degree phase difference, and
	wherein N and K are integers greater than 1 and N < [[2K]] 2×K.

12.	(Currently Amended) The apparatus of claim 11, wherein the processor is configured to:
	select the N spreading codes from [[2K]] 2×K spreading codes that are orthogonal to each other, wherein the N spreading codes comprise one spreading code that complies with: two elements in every pair have a 180-degree phase difference.

14.	(Currently Amended) The apparatus of claim 11, wherein centers of the [[2K]] 2×K subcarriers are separated by an equal distance in frequency domain, wherein the equal distance in frequency domain is equivalent to a frequency-domain spacing of m subcarriers, m ≥ 1.  

16.	(Currently Amended) An apparatus for wireless communication, comprising:
	a processor; and
	a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
	receive a data sequence modulated on [[2K]] 2×K subcarriers, wherein the data sequence is generated by combining N groups spread data, the N groups of spread data obtained by multiplying N groups of data with N spreading codes; and
	demodulate the data sequence based on the N spreading codes to obtain the N groups of the data,
	wherein an individual spreading code of the N spreading codes comprises [[2K]] 2×K elements organized as a sequence of K pairs, wherein the pairs comply with at least one of (1) two elements in a pair have a 180-degree phase difference or (2) corresponding elements in neighboring pairs have a 180-degree phase difference, and
	wherein N and K are integers greater than 1 and N < [[2K]] 2×K.

17.	(Currently Amended) The apparatus of claim 16, wherein the N spreading codes are selected from [[2K]] 2×K spreading codes that are orthogonal to each other, and wherein the N spreading codes comprise one spreading code that complies with: two elements in every pair have a 180-degree phase difference.

19.	(Currently Amended) The apparatus of claim 16, wherein centers of the [[2K]] 2×K subcarriers are separated by an equal distance in frequency domain, wherein the equal distance in frequency domain is equivalent to a frequency-domain spacing of m subcarriers, m ≥ 1.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… the data sequence onto 2×K subcarriers…
 	wherein an individual spreading code of the N spreading codes comprises 2×K elements organized as a sequence of K pairs, wherein the pairs comply with at least one of (1) two elements in a pair have a 180-degree phase difference or (2) corresponding elements in neighboring pairs have a 180-degree phase difference, and
	wherein N and K are integers greater than 1 and N < 2×K.… in combination with other limitations recited in claims 1, 6, 11, 16.

 	The first closest prior art Roh (USPN 2003/0185281) discloses a system and method for using orthogonal spreading codes in CDMA communication system. However, Roh fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Masayuki et al (EP 0818892 A2) discloses a system and method of detecting phase difference between a spreading code and a reference phase by a base station.  However, Masayuki fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469